DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “axle for rail vehicles,” and the claim also recites "preferably for the railway ones" which is the narrower statement of the range/limitation. . The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower 
Claim 2 is rejected as depending on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frischman (US Patent No. 3,024,626).

Regarding Claim 1, Frischman discloses an improved method of manufacturing alloy steel axle shafts (Column 4, lines 44-45 teaching the claimed “an axle”) where an axle shaft blank is formed from an as-rolled alloy steel bar, heated through, quenched, and tempered to acquire a desired central hardness (Column 4, lines 46-53 teaching the claimed “the axle being made of heat-treated material”), the axle shaft blank is machined, induction hardened by heating the blank to a given depth along a desired surface region to give a first surface hardness (Column 4, lines 54-57), quenched, tempered, shot peened, and machined to a finished axle 
The examiner notes that Frischman does not explicitly disclose that the axle shaft is specifically for railway vehicles, but the structure of the axle disclosed can perform the functions of axles in rail vehicles and is therefore equivalent to an axle for rail vehicles. While intended use recitations and other types of functional language are not entirely disregarded, the intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114). 

Regarding Claim 2, Frischman discloses all of the claim limitations as set forth above for claim 1 and further discloses the hardness gradient in Figure 6. From Figure 6, the depth of the inductively hardened layer and transition layer can be calculated, where the first measured point indicates the start of the transition layer at 1/16 of an inch and the end can be determined where the graph levels off at 10/16 of an inch. Calculation of the transition layer is as follows:                 
                    
                        
                            10
                        
                        
                            16
                        
                    
                    -
                    
                        
                            1
                        
                        
                            16
                        
                    
                    =
                    
                        
                            9
                        
                        
                            16
                        
                    
                
            . The depth of the inductively hardened layer can be calculated from the start of the transition layer to the surface as follows:                 
                    
                        
                            1
                        
                        
                            16
                        
                    
                    -
                    0
                    =
                    
                        
                            1
                        
                        
                            16
                        
                    
                
            . Using these depths the relationship can further be calculated between the transition and inductively hardened layers as shown below:
                
                    
                        
                            t
                            r
                            a
                            n
                            s
                            i
                            t
                            i
                            o
                            n
                        
                        
                            i
                            n
                            d
                            u
                            c
                            t
                            i
                            v
                            e
                            l
                            y
                             
                            h
                            a
                            r
                            d
                            e
                            n
                            e
                            d
                        
                    
                    =
                    
                        
                            
                                
                                    9
                                
                                
                                    16
                                
                            
                        
                        
                            
                                
                                    1
                                
                                
                                    16
                                
                            
                        
                    
                    =
                    9
                    x
                     
                    d
                    e
                    e
                    p
                    e
                    r
                
            
Because the values in Frischman’s Figure 6 show that the gradient extends 9 times deeper than the initial inductively hardened surface depth, Frischman anticipates the claimed “the transition layer depth is equal to at least 1.5 times of the depth of the inductively hardened layer.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARENA J EDUN whose telephone number is (571)272-0985.  The examiner can normally be reached on M-F 9:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 



/K.J.E./Examiner, Art Unit 1735 

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735